25 F.3d 1038NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dwayne Robinson BOLLING, Petitioner Appellant,v.WARDEN, Buckingham Correctional Center, Respondent Appellee.
No. 92-6101.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1993.Decided June 3, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-91-336)
Dwayne Robinson Bolling, Appellant pro se.
Thomas Drummond Bagwell, Asst. Atty. Gen., Richmond, VA, for Appellee.
E.D.Va.
DISMISSED.
Before MURNAGHAN and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Bolling v. Warden Buckingham, No. CA-91-336 (E.D. Va.  Jan. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court did not specifically rule on Bolling's claims that trial counsel was ineffective in that he failed to object to testimony concerning shell casings and the trial judge's denial of pretrial motions.  We find those claims meritless as well.  To the extent that Bolling contends that his right to self-representation was denied, we find that the right was not clearly and unequivocally asserted